Citation Nr: 0932258	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-16 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to April 
1955.  However, service from April 1951 to April 1955 was 
determined to be under conditions other than honorable and a 
bar to VA benefits except for health care under Chapter 17, 
Title 38, U.S. Code, in administrative decisions dated in 
October 1966 and March 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In July 2009, the Veteran testified before the undersigned in 
videoconference hearing.  A transcript of that hearing is 
associated with the claims file.

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as listed on the title page of this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An April 2003 rating decision denied the claim of 
entitlement to service connection for bilateral hearing loss.

2.  Evidence pertaining to the Veteran's hearing loss 
received since the April 2003 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's discharge was issued under other than 
honorable conditions for the period from April 1951 to April 
1955.

4.  Resolving all doubt in the Veteran's favor, the medical 
evidence shows that the Veteran's current hearing loss 
disability is related to his active service from April 1948 
to April 1951.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West Supp. 2008); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the April 2003 rating decision is 
new and material, and the Veteran's claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008). 

3.  The criteria for service connection for hearing loss have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In April 2003, the RO denied service connection for hearing 
loss.  The Veteran did not initiate an appeal of this 
decision.  Therefore, the decision is final.  38 U.S.C.A. § 
7104 (West 2002).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  The evidence to be considered in making this new 
and material determination is that added to the record since 
the last final denial on any basis.  Id.

In the April 2003 rating decision, the RO denied the 
Veteran's claim for bilateral hearing loss.  The basis for 
the denial was that hearing loss was not shown during his 
active service and that hearing loss was first shown years 
after that service.  In addition, while medical evidence 
revealed that the Veteran had a current hearing disability, 
no nexus between the Veteran's service and his disability was 
provided.

Based on the above, in order to reopen his claim, the record 
must show the receipt, since the April 2003 final 
disallowance, of non-redundant and non-cumulative evidence 
establishing that the claimed disability was incurred or 
aggravated during active service and that the disability is 
related to the Veteran's service.

Notwithstanding the RO's decision to reopen these claims, the 
Board has jurisdictional responsibility to determine whether 
it is proper to reopen the claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
this claim.  Only if the Board determines that new and 
material evidence sufficient to reopen the claims has been 
received, will the Board proceed to address the merits.  
Otherwise, the analysis ends with a decision to not reopen 
the claim.

Since the last final disallowance in April 2003, the Veteran 
underwent VA general and audiologic examinations in June 2007 
and submitted a private audiology record from Newport 
Audiology Centers in June 2008.  These records are clearly 
not redundant or cumulative, relate to an unestablished fact 
necessary to substantiate the claim, and raise a reasonable 
possibility of substantiating the claim.  Thus, the Board 
finds that the Veteran's claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108.

Service Connection

As discussed above, the Board has reopened the claim for 
service connection for bilateral hearing loss.  The appeal 
must now be considered based on all the evidence of record.  
The fact that the RO originally decided the Veteran's claim 
upon a finding that the Veteran had not presented new and 
material evidence to reopen the claim does not limit the 
scope of the Board's review of the matter on appeal.  The 
Veteran is not prejudiced by the Board's consideration on the 
merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet.App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet.App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet.App. 21, 23 (1991).  
Section 101(2) of the U.S. Code defines a 'veteran' as, inter 
alia, a person 'who was discharged or released [from service] 
under conditions other than dishonorable.' 38 U.S.C.A. § 
101(2).  A claimant receiving a discharge under other than 
honorable conditions may be considered to have been 
discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  An 
other than honorable-conditions discharge accepted to escape 
trial by general court-martial is considered to have been 
issued under dishonorable conditions. See 38 C.F.R. § 
3.12(d)(1).

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 
Vet.App. at 452-53; 38 C.F.R. § 3.12.

RO administrative decisions dated in October 1966 and March 
2003 held that the Veteran's discharge for the period of 
service from April 1951 to April 1955 was a bar to all 
benefits, other than health care as authorized by 38 U.S.C. 
Chapter 17, because it was issued under dishonorable 
conditions due to the Veteran's willful and persistent 
misconduct including disorderly conduct, assault and battery, 
being absent without leave (AWOL) on January 19, 1954, being 
drunk on duty, and in possession of marijuana.  Therefore, 
under VA regulations he is barred from receiving compensation 
benefits for any hearing loss disability resulting from his 
duties from April 1951 to April 1955.  Thus, the below 
analysis will only address whether the Veteran has a hearing 
loss disability as a result of his service from April 1948 to 
April 1951.  

The Veteran contends that he suffers from hearing loss.  
During a hearing in July 2009, the Veteran stated that these 
symptoms were the result of noise exposure from working on 
aircraft engines and jets without hearing protection while in 
active service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service (in this case, June 1971).  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d) (2008).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Id.

On the authorized VA audiological evaluation in June 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
70
80
100
LEFT
-
60
60
80
85

Speech audiometry revealed speech recognition ability of 50 
percent in the right ear and 80 percent in the left ear.  

Thus, the record shows the presence of a current bilateral 
hearing loss disability.

The next issue is whether the Veteran is shown to have been 
exposed to acoustic trauma in service.  

The Veteran testified that he was an aircraft mechanic in 
service and he worked adjacent to the wheels of extremely 
loud jets with no hearing protection.  Specifically, his 
duties involved pulling the chock off before the jets took 
off.  He stated that he had this exposure from 8 to 12 hours 
per day.  Personnel records show that the Veteran served in 
the U.S. Marine Corps as an Aircraft Mechanic.  The Veteran 
is competent to state that he was exposed to loud noises in 
service.  His testimony and personnel records thus 
demonstrate that he was exposed to acoustic trauma in 
service.

As the record shows exposure to acoustic trauma in service 
and the presence of a current hearing loss disability, the 
determinative factor is whether there is a relationship 
between these.

The favorable evidence consists of a July 2001 statement, 
which was submitted from a private physician.  The physician 
noted that the Veteran requested that he inform VA that he 
had a presently bilateral hearing loss and required a hearing 
aid for this.  He was exposed to aircraft noise while serving 
in the military and this could possibly explain his hearing 
loss problem.

The Veteran's sister and friend also submitted lay statements 
that the Veteran had not been able to hear very well since he 
came home from the service.

A VA general medical examination dated in June 2007 notes 
that the Veteran reported that he was in an aviation wing of 
the US Marine Corps and was exposed to a lot of aircraft 
noise.  The examiner indicated that no records were presented 
for review but he had re-reviewed some of the records at the 
Las Vegas, VA.  The examiner determined that the Veteran had 
significantly impaired hearing, likely related to his noise 
exposure in the US Marine Corps.

The negative evidence consists of a June 2007 VA audiologic 
examination for hearing loss.  The examiner indicated that 
the claims file was reviewed.  Upon testing, the Veteran was 
diagnosed with a moderately severe sloping to profound 
sensorineural hearing loss bilaterally.  The examiner opined 
that the Veteran's hearing loss "is at least as likely as 
not less than 50/50 probability caused by or a result of 
acoustic trauma that the veteran experienced while in the 
Marines."  The examiner went on to explain that her medical 
opinion was based upon physical examinations contained in the 
Veteran's service treatment records from April 1951 and April 
1948, which both indicated normal hearing capabilities in 
both ears.  She noted that the Veteran did report 
occupational noise exposure that could be a contributing 
cause to the Veteran's hearing loss.

Also of record are the June 2008 results of audiological 
testing from the Newport Audiology Centers.  These results 
are in graphical rather than numerical format and the Board 
is not permitted to interpret audiological test results in 
graphical format.  Kelly v. Brown, 7 Vet. App. 471 (1995).  
Regardless, these private audiological test results are 
inadequate for VA rating purposes because there is no 
indication that speech recognition scores were based on the 
Maryland CNC Test.  See 38 C.F.R. § 4.85(a).  Hence, even if 
the Board requested the interpretation of the graphical 
results by a medical professional, the lack of Maryland CNC 
testing renders use of those test results improper for 
evaluation purposes.

Upon review of the positive and negative evidence in this 
case, the Board finds that the evidence is relatively 
equally-balanced.  The positive June 2007 statement from the 
VA physician notes that the claims file was not reviewed, but 
the examiner took the reported history from the Veteran and 
relied on this in making the determination that the hearing 
loss was likely related to his service.  Even though the June 
2007 audiological examiner found that the hearing loss was 
not related to the Veteran's service, VA regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The June 2007 
VA audiological examiner also based the opinion in part on 
the Veteran's post-service occupational exposure to noise.  
However, the Board notes that during his personal hearing 
before the undersigned in July 2009, the Veteran testified 
that he was not exposed to loud noises as a worker in a farm 
post-service.  He stated that he picked cotton, picked fruit, 
and drove a truck for a while.  The July 2001 statement from 
the private physician, while positive, is speculative and 
does not provide any real probative value either in favor or 
against the Veteran's claim.  

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the Veteran's claim against 
the evidence unfavorable to the Veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the Veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  

Since the record shows evidence of a current hearing loss 
disability, in-service exposure to acoustic trauma, and both 
positive and negative evidence relatively equally-balanced 
regarding whether the hearing loss is related to the acoustic 
trauma in service, all doubt is resolved in the Veteran's 
favor and entitlement to service connection for bilateral 
hearing loss is warranted. Id.



Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The Veteran's claims have been considered with 
respect to VA's duty to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss and the claim is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the rules and payment of monetary 
benefits.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


